DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 06/23/2022.  As directed by the amendment: claims 1, 21, 22, 25 and 31 have been amended, no claims have been cancelled, no new claims have been added, and claims 5, 9-11, 15-18 and 28 remain withdrawn as being drawn to a nonelected species. Thus, claims 1-4, 6-8, 12-14, 19-27 and 29-36 are presently examined in the current Office Action.

Claim Objections
Claim 36 is objected to because of the following informalities: line 2 seems to have a typographical error, stating “configured to prom ate at least…” (emphasis added); it is suggested the words “prom ate” be deleted and replaced with the word “promote”.  Appropriate correction is required.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12-14, 19, 20, 22-27 and 29-36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kladakis et al. (US PG Pub. 2008/0077180), herein after Kladakis.
Regarding claims 1, 3 and 36, Kladakis discloses an apparatus (300), illustrated in Figure 9, comprising a support structure (20) including a plurality of absorbable/bio-absorbable filaments (232a-h/242a-h) configured to support a tissue and degrade within a defined time period, illustrated in Figures 2E-2H ([0074], Lines 2-4 & Last 11 Lines); and a membrane/tissue scaffold (310) arranged about an entirety of the support structure including the plurality of absorbable filaments and configured to contain fragments of the plurality of absorbable filaments in response to a fracture or degradation of a filament and promote tissue ingrowth into the membrane/tissue scaffold, illustrated in Figure 9, the membrane/tissue scaffold defining a first layer and a second layer, the plurality of absorbable filaments being arranged between layers of the membrane/tissue scaffold such that the first and second layers of the membrane/tissue scaffold sandwich the plurality of absorbable filaments ([0091], Lines 1-5; [0092], Lines 1-2 and 9-10 & [0100], Lines 1-6).  It is to be noted that since membrane/tissue scaffold (310) encases the whole support structure (20), which includes the filaments 232/242, and further sandwiches the filaments between first and second layers, i.e. a first layer on the outside surface of the filaments and a second layer on the inside surface of the filaments; thus, it would be inherent that, and/or obvious to one having ordinary skill in the art before the effective filing date of the invention that, the membrane/tissue scaffold is be capable of, i.e. has the physical/structural ability of, containing fragments of the filaments in response to fracture/degradation of the filaments, thereby meeting the claimed limitation.
Regarding claim 2, Kladakis discloses the apparatus of claim 1, wherein the membrane/tissue scaffold (310) is configured to promote tissue growth and remain with the tissue after degradation of the absorbable filaments ([0074], Lines 2-4 & Last 11 Lines; [0092], Lines 1-2, 9-10 & [0098], Lines 1-4 – to clarify, it is clearly stated that the occluder/filaments can be made of bioabsorbable materials, the membrane/tissue scaffold can be made from a nondegradable/permanent material, i.e. Teflon-based material/ePTFE, and can allow/facilitate ingrowth of tissue; thus the apparatus of Kladakis meets the claimed limitation of the membrane/tissue scaffold being configured to promote tissue growth and remaining within tissue after degradation of the filaments).
Regarding claim 4, Kladakis discloses the apparatus of claim 1, further including a proximal hub (44) arranged at a proximal end (40) of the plurality of absorbable filaments, a distal hub (39) arranged at a distal end (30) of the plurality of absorbable filaments, a proximal disk (242) configured to contact a first side of a tissue wall, and a distal disk (232) configured to contact a second side of a tissue wall, illustrated in Figures 2F-2H, 8 and 9 ([0061]).
Regarding claim 6, Kladakis discloses the apparatus of claim 4, further including a catch member (131) arranged to, when engaged, connect the proximal hub (44) and the distal hub (39) within the support structure, the catch member being configured to bring the proximal disk (242/42) into apposition with the first side of the tissue wall and the distal disk (232/32) into apposition with the second side of the tissue wall, illustrated in Figures 6A-6C ([0086] & [0087]).
Regarding claims 7 and 8, Kladakis discloses the apparatus of claim 4, wherein the proximal hub (44) includes proximal end portions of the plurality of absorbable filaments (242a-h) which are formed together to form the proximal hub (44), and the distal hub (39) includes distal end portions of the plurality of absorbable filaments (232a-h) which are formed together to form the distal hub (39), illustrated in Figures 2E-2H.
Regarding claim 12, Kladakis discloses the apparatus of claim 4, wherein central portions (22) of the plurality of absorbable filaments (232a-h/242a-h) form a waist configured to form an open central area within the plurality of absorbable filaments, illustrated in Figures 2E-2H.
Regarding claim 13, Kladakis discloses the apparatus of claim 12, wherein the waist (22) is configured to bring the proximal disk (242) into apposition with the first side of the tissue wall and the distal disk (232) into apposition with the second side of the tissue wall, illustrated in Figures 2E-2H and 6A-6C ([0083] & [0087]).
Regarding claim 14, Kladakis discloses the apparatus of claim 1, wherein the membrane/tissue scaffold (310) is configured to allow contact between the plurality of absorbable filaments and blood/moisture to facilitate degradation of the plurality of absorbable filaments ([0074], Lines 2-4 & Last 11 Lines & [0098], Lines 1-4 – to clarify, it is stated the membrane/tissue scaffold can be made of ePTFE which is well-known in the art to be porous, and would thus allow for contact between blood/moisture and the absorbable filaments; thereby reading on the claim).
Regarding claim 19, Kladakis discloses the apparatus of claim 1, wherein the plurality of absorbable filaments and the membrane/tissue scaffold are configured to facilitate crossing of atrial septum after implantation, illustrated in Figure 8 ([0045]).
Regarding claim 20, Kladakis discloses the apparatus of claim 1, wherein at least one of the plurality of absorbable filaments (which are formed/cut from tub 25) includes a cross-section that is at least one of uneven, jagged, star-like, or polygonal, illustrated in Figures 2E, 2F and 2N-R ([0075]).
Regarding claims 22-24, Kladakis discloses a method of treating an opening in a patient comprising delivering a medical device (300) within an opening (18) at a treatment site, illustrated in Figure 8 ([0075]); the medical device (300) having a scaffold including a plurality of absorbable filaments (232a-h/242a-h) arranged in a support structure (20) and configured to support a tissue and degrade within a defined time period, illustrated in Figures 2E-2H, ([0074], Lines 2-4 & Last 11 Lines); and a membrane/tissue scaffold (310) arranged about an entirety of the support structure including the plurality of absorbable filaments, illustrated in Figure 9 ([0091], Lines 1-5 & [0092], Lines 1-2), the membrane/tissue scaffold defining a first layer and a second layer, the plurality of absorbable filaments contained between the first and second layers ([0100], Lines 1-6); degrading the plurality of filaments within the confines of the membrane/tissue scaffold; containing fragments of the plurality of absorbable filaments within the membrane/tissue scaffold in response to the fracture or degradation of the plurality of filaments, in order to lessen risk of adverse events by emboli/liberated particulate degradation products in the vascular system; and maintaining the membrane/tissue scaffold within the opening after degradation of the plurality of filaments ([0074], Lines 2-4 & Last 11 Lines; [0091], Lines 1-5; [0092], Lines 1-2 & [0098], Lines 1-4).  It is to be noted that since the filaments are made of a bioabsorbable material, and the membrane/tissue scaffold (310) encases the whole support structure (20), which includes the filaments 232/242, and further contains the filaments between first and second layers, i.e. a first layer on the outside surface of the filaments and a second layer on the inside surface of the filaments; thus, it would be inherent that, and/or obvious to one having ordinary skill in the art before the effective filing date of the invention that, the filaments would degrade within the confines of the membrane/tissue scaffold, wherein the membrane/tissue scaffold would contain fragments of the plurality of absorbable filaments in response to fracture/degradation of the filaments, while the membrane/tissue scaffold would remain in the opening since it allows/promotes tissue ingrowth and is made from non-biodegradable/permanent materials, i.e. Teflon-based material/ePTFE; thereby meeting the claimed limitation(s).
Regarding claim 25, Kladakis discloses an apparatus (300), illustrated in Figure 9, comprising an absorbable support structure (20) configured to support a tissue and degrade within a defined time period ([0074], Lines 2-4 & Last 11 Lines); and a membrane/tissue scaffold (310) arranged about an entirety of the absorbable support structure (20), illustrated in Figure 9, the membrane/tissue scaffold defining a first layer and a second layer, the absorbable structure being enclosed between layers of the membrane/tissue scaffold; the membrane configured to contain fragments of the absorbable structure in response to a fracture or degradation of at least a portion of the absorbable structure ([0074], Lines 2-4 & Last 11 Lines; [0091], Lines 1-5; [0092], Lines 1-2 and 9-10 & [0100], Lines 1-6).  It is to be noted that since the membrane/tissue scaffold (310) encases the whole support structure (20), and further sandwiches the support structure between first and second layers, i.e. a first layer on the outside surface of the support structure and a second layer on the inside surface of the support; thus, it would be inherent that, and/or obvious to one having ordinary skill in the art before the effective filing date of the invention that, the membrane/tissue scaffold is be capable of, i.e. has the physical/structural ability of, containing fragments of the absorbable structure in response to fracture/degradation of at least a portion of the absorbable structure, thereby meeting the claimed limitation.
Regarding claim 26, Kladakis discloses the apparatus of claim 25, wherein the absorbable structure (20) is formed from a cut-tube (25), illustrated in Figures 2E-2H ([0051], Lines 1-5).
Regarding claim 27, Kladakis discloses the apparatus of claim 25, wherein the absorbable structure (20) and the membrane/tissue scaffold (310) are configured to implant within vasculature/appendage of a patient, illustrated in Figure 8 ([0045] & [0079]).
Regarding claim 29, Kladakis discloses the apparatus of claim 25, wherein the membrane/tissue scaffold (310) is at least partially absorbable and configured to facilitate tissue ingrowth ([0092], Lines 1-2, 9-10 & [0098], Lines 1-2 and 6-7).
Regarding claims 30 and 33-35, Kladakis discloses the apparatus of claim 1, wherein the support structure (20) is tubular (25) having an inside and an outside, illustrated in Figures 2E-2H; the membrane/tissue scaffold (310) includes a first layer and a second layer, wherein the first layer is adjacent the inside and the second layer is adjacent the outside, such that the support structure/filaments are sandwiched/arranged between the first and second layers of the membrane/tissue scaffold, so as to contain the plurality of filaments and/or fragments of the plurality of filaments therebetween, illustrated in Figure 9 ([0100], Lines 1-6).
Regarding claim 31, Kladakis discloses the apparatus of claim 1, wherein the membrane/tissue scaffold (310) is porous ([0098], Lines 1-4 – to clarify, it is stated the membrane/tissue scaffold can be made of ePTFE which is well-known in the art to be porous).
Regarding claim 32, Kladakis discloses the apparatus of claim 31, wherein the plurality of filaments produce a degradation product as the plurality of filaments degrade, and wherein the membrane/tissue scaffold (310) includes pores operable to allow the degradation product to pass through the pores once dimensions of the degradation product are reduced to a dimension at least as small as a dimension of the pores ([0074], Lines 2-4 & Last 11 Lines & [0098], Lines 1-4 – to clarify, it is stated that the filaments can be made from bioabsorbable/degradable material, and the membrane/tissue scaffold can be made of ePTFE which is well-known in the art to be porous; thus the apparatus of  Kladakis would be capable of, i.e. has the physical/structural ability of, allowing the filaments to produce a degradation product as they degrade, the degradation product then passing through the pores of the membrane/tissue scaffold once dimensions of the degradation product are reduced to a dimension at least as small as a dimension of the pores, thereby meeting the claimed limitation).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kladakis in view of Mazzocchi et al. (US PG Pub. 2005/0119690), hereinafter Mazzocchi.
Regarding claim 21, Kladakis discloses a medical implantable occlusion device (300), illustrated in Figure 9, comprising absorbable filaments (20) in a deployed state, illustrated in Figure 2H, and an elongated state, illustrated in Figure 2E, and proximal and distal end (40, 30, respectively); the absorbable filaments (20) comprising a proximal end hub (44), a proximal expanded diameter portion (242), a center portion (22), a distal expanded diameter portion (232), and a distal hub (39) extending along a longitudinal axis in the deployed state, illustrated in Figures 2F-2H, and configured to be stretched into a tubular formation in the elongated state, illustrated in Figure 2E ([0074], Lines 2-4 & Last 11 Lines); and a membrane/tissue scaffold (310) arranged about an entirety of the absorbable filaments (20) and configured to contain fragments of the absorbable filaments, illustrated in Figure 9, the membrane/tissue scaffold defining a first layer and a second layer, the plurality of absorbable filaments contained between the first and second layers ([0091], Lines 1-5; [0092], Lines 1-2 & [0100], Lines 1-6); but does not specifically teach the absorbable filaments are formed as a braiding.
	However, Mazzocchi teaches a medical implantable occlusion device, illustrated in Figures 5A and 5B, wherein it is known in the art, and would be suitable, for the filaments of the device to be formed as a braiding ([0036]).
In view of the teachings of Mazzocchi, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form for the absorbable filaments/shape of the device of Kladakis, including having the absorbable filaments formed as a braiding, since this is a well-known and suitable form/shape for occlusion devices, as taught by Mazzocchi; and a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the absorbable filaments being formed as a braiding, as opposed to having any other type of form, such as struts, fibers etc.
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claims 1, 22 and 25 as being unpatentable over the prior art of Kladakis, and indepennt claim  21 as being unpatentable over Kladakis in view of Mazzocchi, stating the Kladakis, nor Mazzocchi, teach the newly added parameter of the membrane defining a first layer and a second layer, wherein the filaments/support structure are contained/sandwiched between the first and second layers.  Examiner respectfully disagrees with Applicants assertion.  As detailed above in the rejection section,  Kladakis states that in the embodiments of the occluder/occluding device which include a membrane/tissue scaffold, the scaffold is located on the outside surface and additionally also on the inside surface of the occluder/occluding device (Kladakis: [0100], Lines 1-6). Hence, Kladakis clearly teaches the newly added parameter(s) of the membrane defining a first layer and a second layer, wherein the filaments/support structure are contained/sandwiched between the first and second layers.  Thus, the rejections of independent claims 1, 21, 22 and 25 as being unpatentable over Kladakis (claims 1, 22 and 25), and Kladakis in view of Mazzocchi (claim 21), are deemed to be proper since all the structural limitations set forth in the claims are taught; and therefore, the rejections stand. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774